Exhibit 10.2
AMENDMENT TO
ALON USA ENERGY, INC.
APPRECIATION RIGHTS AWARD AGREEMENT
     This Amendment is entered into as of January 25, 2010, by and between Alon
USA Energy, Inc., a Delaware corporation (the “Company”), and
                                         (the “Participant”). Terms not defined
in this Amendment will have the meaning set forth in the Award Agreement
(defined below).
     WHEREAS, the Company and the Participant entered into an Appreciation
Rights Award Agreement, dated as of March 7, 2007 (the “Award Agreement”),
pursuant to which the Company granted to the Participant certain Stock
Appreciation Rights under the Company’s 2005 Incentive Compensation Plan.
     WHEREAS, the Company and the Participant wish to amend the Award Agreement
as set forth below.
     NOW, THEREFORE, the parties agree that the Award Agreement is hereby
amended as follows:
     1. The “Exercise Period” is amended to be the three-year period beginning
on the date on which each installment of Appreciation Rights vests, rather than
the 365-day period beginning after such date.
     2. Unexercised vested Appreciation Rights will expire and cease to be
exercisable on the day following the third anniversary of the date the
Appreciation Rights became vested, rather than expiring on the date that is
366 days after the date the Appreciation Rights became vested.
     3. The description of the “Spread” and settlement in shares described
therein is modified to refer to the Market Value per Share as of the exercise
date, rather than as of the date immediately prior to the exercise date.
     4. The provisions of this Amendment supersede and replace in their entirety
any conflicting provision set forth in the Award Agreement.
     5. Except as otherwise provided herein, the terms of the Appreciation
Rights, including the vesting requirements thereof, will continue in full force
and effect in accordance with their terms.
     IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first written above.

          ALON USA ENERGY, INC.   PARTICIPANT
 
       
 
       
By
       
 
       
 
  Name:    
 
  Title:    

